Citation Nr: 1746533	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Timothy Santelli, Attorney


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to June 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in Atlanta, Georgia. 

The Veteran requested a hearing before a member of the Board, however he withdrew that request in a November 2015 statement.  

These matters were remanded by the Board in February 2016 and November 2016 for further development and have since been returned to the Board for appellate review.  

At the time of the November 2016 Board remand, the appeal included the issue of entitlement to service connection for hypertension.  In an April 2017 rating decision, service connection for hypertension was granted.  The Board finds that this grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the initial rating or effective date.  Thus, this matter is not in appellate status.  See Grantham, 114 F.3d at 1158.  

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal. 


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Board received correspondence from the Veteran stating that the Veteran desired to withdraw his appeal regarding the claims for entitlement to service connection for a neck disorder and for bilateral pes planus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for a neck disorder and for bilateral pes planus have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2016).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2016).  

In June 2017, prior to the promulgation of a decision in the appeal, the Board received a correspondence from the Veteran.  The Veteran stated that he was no longer seeking entitlement for service connection for a neck disorder and bilateral pes planus.  Thus, the Veteran has stated his desire to withdraw his substantive appeal regarding his claims for service connection for a neck disorder and for bilateral pes planus.  Accordingly, the Board does not have jurisdiction to decide the appeal.  


ORDER

The appeal of the issue of entitlement to service connection for a neck disorder is dismissed.  

The appeal of the issue of entitlement to service connection for bilateral pes planus is dismissed.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


